      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 1 of 31




                 UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK
_____________________________________________________________

UNITED STATES OF AMERICA

      v.
                                                No. 07-CR-0354 (JSR)
MONZER AL-KASSAR,
                                                 MEMORANDUM OF LAW
          Defendant.
_____________________________________________________________

     DEFENDANT’S MOTION FOR MODIFICATION OF SENTENCE
     BASED ON EXTRAORDINARY AND COMPELLING REASONS

      Monzer Al-Kassar, by undersigned counsel, moves this Court pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act, for a modification of

his sentence based on extraordinary and compelling reasons, that is, advanced age

and debilitating illness, which puts him at very high risk from COVID19.

      The current Covid19 epidemic poses an extraordinary and compelling reason

to release Mr. Al-Kassar, in addition to the already-existing reasons under USSG

1B1.13. As noted below, as stated in United States v. Copeland, No. 2:05-cr-135-

DCN (D.S.C. Mar. 24, 2020), on March 19, 2020, the House Judiciary Committee

urged that all existing authority be utilized to reduce the number of people in

federal prisons, especially those over 50 who have conditions such as diabetes.

       The virus is already spreading in many federal prisons - soon it may be too

late for Mr. Al-Kassar. See https://www.bop.gov/coronavirus/, and


                                           1
       Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 2 of 31



https://www.cbsnews.com/news/coronavirus-prison-federal-employees-say-conflicting-orders-

putting-lives-at-risk-2020-03-18/. Mr. Al-Kassar is 74 years old, and has several

serious, chronic health conditions, including diabetes and hypertension, which put

him at particular risk from the virus. He has already served well more than 10

years of his sentence.

       Introduction

       Mr. Al-Kassar has been incarcerated in connection with this case for nearly

thirteen years, since his arrest in Spain in June 2007. Mr. Al-Kassar was extradited

to the United States in June, 2008, convicted after trial in November, 2008, and

sentenced to 360 months in February, 2009. He is not due to be released until July

25, 2033, at which point he, if still alive, will be 88 years old.

       Mr. Al-Kassar is currently 74 years old, and suffers from several serious and

chronic medical conditions, as described below – they include spinal stenosis

which has significantly compromised his ability to function in prison, as well as

diabetes with polyneuropathy, hypertension and hyperlipidemia. These conditions,

especially coupled with his age, put him at a very high risk for dying of COVID19.

See Affidavit of Dr. Brie Williams, attached as Exhibit “A,” at 4.

       Moreover, according to Dr. Williams, the risk of exposure to COVID19 is

extremely high in the prison environment, where it is impossible to practice social

distancing. Exhibit “A” at 2-3.


                                             2
         Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 3 of 31




         In United States v. Copeland, No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020),

the court very recently granted a compassionate release motion for a 73 year-old

with diabetes, stating:

                “Congress has expressed its desire for courts to ‘use all available
         powers and authorities…to reduce the number of federal prisoners…’
         especially to individuals like defendant. …Letter of House Judiciary
         Committee, March 19, 2020 (‘We urge you to use…existing authority…to
         release federal inmates who are vulnerable to COVID-19 (for instance,
         persons…who are 50 years old and older, and who suffer from chronic
         illnesses like…diabetes…’)…” Copeland, supra, at 7, emphasis supplied.

         In addition, it is submitted that Mr. Al-Kassar meets the United States

Sentencing Commission criteria for “extraordinary and compelling circumstances”

set for in USSG 1B1.13 comment n 1 (B) based on “Age of the Defendant.” He

also meets the USSG 1B1.13 comment n 1 (A) criteria based on “Medical

Condition of the Defendant.”

         Moreover, Mr. Al-Kassar does not pose a danger to anyone’s safety, and the

18 USC 3553(a) factors also support a reduction in sentence. Even prior to the

extreme risk from COVID19, several people wrote compelling letters requesting

that the Court grant this motion because continued incarceration would be unduly

harsh.

Jurisdiction and Authority to Act

         Mr. Al-Kassar is presently incarcerated, under BOP Register Number

61111-054, at the Communications Management Unit at USP Marion. On July 1,


                                            3
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 4 of 31




2019, he requested of the Warden that the Bureau seek his release under §

3582(c)(1)(A)(i). The Warden denied this request on August 8, 2019. (Mr. Al-

Kassar’s Application and the Warden’s Denial are attached at Exhibit “B”) Well

more than 30 days have elapsed since the Warden received Mr. Al-Kassar’s

request. Accordingly, this Court is empowered under § 3582(c)(1)(A) to act on the

defendant’s own motion.

Mr. Al-Kassar is Eligible for Release Under 18 U.S.C. § 3582(c)(1)(A)(i), as
amended by the First Step Act, and the Criteria Set Forth in USSG 1B1.13

      The governing statute directs the Court to first determine if there are

“extraordinary and compelling reasons” consistent with policy Statements by the

Sentencing Commission; to determine whether the defendant poses a “danger to

the safety of any other person or the community” as set forth in 18 USC 3142(g);

and finally to grant the motion if the factors set forth in section 3553(a) do not

require its denial. 18 USC 3582(c); 18 USCS Appx 1B1.13; United States v.

Ebbers, 2020 US Dist. LEXIS 3746 (SDNY 2020.)

      The Commission’s policy statement, USSG § 1B1.13, contains three

different provisions under which Mr. Al-Kassar is eligible for sentence

modification: Medical Condition of the Defendant (1B1.13, Application Note

1[A]; Age of the Defendant (1B1.13, Application Note 1[B]; and Other

Extraordinary and Compelling Reasons [here, COVID19]). Application Note 1(A)

provides:
                                           4
         Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 5 of 31




         “(A) Medical Condition of the Defendant.
         ***
           (ii) The defendant is –
         ***
             (III) experiencing deteriorating physical or mental health because of the
         aging process, that substantially diminishes the ability of the defendant to
         provide self-care within the environment of a correctional facility and from
         which he or she is not expected to recover.
         Application Note 1(B) – Age of the Defendant – provides:

                 (B) Age of the Defendant. The defendant (i) is at least 65 years old;
         (ii) is experiencing a serious deterioration in physical or mental health
         because of the aging process; and (iii) has served at least 10 years or 75
         percent of his or her term of imprisonment, whichever is less.”

         As already noted, Mr. Al-Kassar is presently 74 years of age and has served

nearly 13 years of his 30 year term, and thus certainly meets two of the three

criteria set forth in the Age of the Defendant section.

         Medical Records and Report of Bryan Kurtz. M.D.

         In addition, Monzer Al-Kassar has been experiencing a serious deterioration

of his physical health as a result of aging in several different ways. His medical

records show several chronic conditions. (Medical Records1 attached as Exhibit

“C”) The Clinical Encounter from 2/7/19 documented the following conditions.

(Exhibit “B: at 1)

       1.         DIABETES, for which he takes Metformin and Glipizide;


1
 Counsel ordered medical records via FOIA but has yet to obtain them. The records attached here are those which
Mr. Al-Kassar was able to obtain, and are not comprehensive. If more records are needed, it is likely that the United
States Attorney will be able to obtain them from BOP more expeditiously, and then they could be reviewed by Dr.
Bryan Kurtz, the expert retained by the defense.

                                                          5
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 6 of 31




     2.      HYPERLIPIDEMIA, for which he takes aspirin and Atorvastin;

     3.      DIABETIC NEUROPATHY, for which he takes Amitriptyline;

     4.      HYPERTENSION, for which he takes Amlodipine, Lisinopril
             [also used for back pain], Propanolol and HCTZ
             (Hydrochlorothiazide);

     5.      ORTHO/ Low back pain. An MRI showed DJD (degenerative
             Joint disease), facet disease, disc protrusion, and stenosis. This
             condition has been worsening and the pain has been bad in the
             back and also spreading down the right leg. He has also been
             having significant pain in his right palm with difficulty making
             a fist.

      According to the Center for Disease Control, diabetes and hypertension are

among the conditions which pose a heightened risk of complications and fatality

from COVID19. (Exhibit “A” at 4) It is also very clear that people in their 70’s or

older, such as Mr. Al-Kassar, face a heightened risk from the virus due to their age

alone. (Exhibit “A” at 4) Finally, all those in a prison environment face a higher

risk of complications and death from the virus due to the limited and problematic

medical care available in prison. (Exhibit “A” at 4, 6-7)

      Prior to the outbreak of the virus, Monzer Al-Kassar had been suffering the

most from the back and leg pain caused by his degenerative joint disease, disc

protrusion and related stenosis. The defense consulted with Dr. Bryan Kurtz, who

wrote a Report which mainly focused on these conditions, as they are what is

making life in prison the most difficult for Mr. Al-Kassar. (Report attached as

Exhibit “D”) Dr. Kurtz’ CV is attached at Exhibit “D” at 8-10) (However, as
                                          6
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 7 of 31




discussed above, the risk he faces from COVID 19 now makes the situation much

more urgent.)

      Dr. Kurtz is experienced in internal medicine and emergency medicine, and

previously served as the director of a small nursing home, so he is accustomed to

evaluating functional disability with regard to the environment. (Exhibit “D” at 1)

      Dr. Kurtz reviewed the records the defense was able to obtain, and found

that Mr. Al-Kassar’s conditions were chronic, related to the aging process, and that

they diminished his ability to function in a prison environment. (Exhibit “D” at 5)

Dr. Kurtz also found that the conditions were unlikely to improve with

conventional therapy. (Exhibit “D” at 5)

      Dr. Kurtz’ findings show that Monzer Al-Kassar is eligible for

compassionate release under the “Medical Condition of the Defendant” criteria in

1B1.13, Application Note 1(A.) His findings also would clearly apply to the lesser

medical requirements contained in 1B1.13, Application Note 1(B) (“Age of the

Defendant”), which simply require a serious deterioration in physical health due to

the aging process. It is submitted that the five different chronic conditions listed

above meet that criterion, without even considering the extent to which the back

problems are making life very painful and difficult for Mr. A-Kassar.

      Again, prior to the COVID19 outbreak, Dr. Kurtz stated:

             “…I can state with a reasonable degree of medical certainty that the
      criteria put forth for reduction in sentence based on medical review are met.
                                           7
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 8 of 31




             These criteria include the presence of a serious or chronic medical
      condition related to the aging process that diminishes the ability to function
      in a correctional facility. It follows that as a result of his condition, Mr. Al-
      Kassar’s ability to perform the instrumental activities of daily living –
      particularly those activities which require significant mobility and flexibility
      such as cleaning his cell and ambulating to the mess hall – would be
      compromised.
             This is corroborated by Mr. Al-Kassar’s self-reported situation as well
      as by the history documented in his surgical evaluation. He is reported in
      this evaluation as being unable to stand for more than ten minutes, sit for
      more than ½ hour, and only being able to walk with crutches or a cane….
             ***
             I can conclude based on my review of the records, the relevant
      medical literature, and my years of experience, that there is a low probability
      that he would receive substantial long-term benefits from conventional
      medical treatments.” Exhibit “D” at 5-6)
      Based on Dr. Kurtz’s findings, it is submitted that Monzer Al-Kassar meets
the USSC 1B1.13 criteria stated above for “Medical Condition of the Defendant.”
As stated above, if he meets those criteria, Mr. Al-Kassar certainly meets the less
stringent criteria set forth under “Age of the Defendant.” As discussed further
below, the extreme risk posed to him by COVID19 constitutes an “extraordinary
and compelling reason” under Application Note 1(D) of USSG 1B1.13.
      Therefore, Monzer Al-Kassar requests that this Court find that he meets any
or all of the above criteria and is eligible for compassionate release. As noted
above in Footnote 1, further medical documentation could be obtained if necessary,
and the most efficient way to do that is if the government makes the request. In
addition, if the Court wishes to have a hearing, Dr. Kurtz is willing to testify.




                                           8
        Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 9 of 31




        The Denial by the Bureau of Prisons was not Based on the Same
        Criteria Utilized by the Court and was Erroneous in Any Event
        The governing statute does not call upon the Court to give any weight or
consideration to the Bureau of Prisons’ denial of the inmate’s request. And the
criteria used by BOP is not the same as that set forth in USSG 1B1.13, though it is
similar to the criteria under “Medical Condition of the Defendant.” But even with
regard to the BOP criteria, the reasons for rejecting Mr. Al-Kassar’s application are
not supported by the medical records.
        The BOP criteria for Elderly Inmates with Medical Conditions state that the
elderly inmate must be “experiencing deteriorating mental or physical health that
substantially diminishes their ability to function in a correctional setting.”
(Warden’s Denial, attached as Exhibit “B” at 2) The Warden stated that Mr. Al-
Kassar’s conditions did not “substantially diminish [his] ability to function in a
correctional setting.” (Exhibit “B” at 2)
        The Warden also provided Mr. Al-Kassar with a Reduction in Sentence
Medical Review document which did concede that he suffers from a chronic
progressive illness (diabetes) but that his prognosis was good, and his life
expectancy was not said to be less than 18 months. (Exhibit “B” at 4) Despite the
fact that he believed he had prostate cancer2, Mr. Al-Kassar made no claim that he
had less than 18 months to live, and the determination was not based on a terminal
diagnosis, so that statement was not relevant.
        The document also claimed that conventional treatment could provide
substantial improvement – it did not mention which condition(s) this was referring

2
 Back in 2008, it was suspected Mr. Al-Kassar may have prostate cancer, but he declined an exam to find out more.
Thus it is not clear whether he has this cancer or not. (Exhibit “C” at 30)

                                                        9
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 10 of 31




to, or what treatment. (Exhibit “B” at 4) As to the severe back problems, this
contradicts Dr. Kutz’ findings – he determined that conventional treatment was not
likely to provide substantial improvement. (Exhibit “D” at 6) As to his other
conditions, while the diabetes, diabetic neuropathy, hypertension and
hyperlipidemia are kept under control for now through medication, there is no
indication that conventional treatment will provide any substantial improvements.
And they put him at high risk for COVID19.
      Moreover, Dr. Kurtz also found that Mr. Al-Kassar’s ability to function in
the prison environment – particularly his ability to walk where needed, to clean his
cell, and other daily living activities, was compromised by his condition. (Exhibit
“D” at 5) Dr. Kurtz noted that the “Instrumental Activities of Daily Living”
referred to on the BOP document were more relevant to “the more debilitated
elderly population in a nursing facility” rather than the general correctional
population. (Exhibit “D” at 5)
      Therefore, it is submitted that Mr. Al-Kassar does meet the BOP criteria for
Elderly Inmates with Medical Conditions, but regardless, those are not the criteria
utilized by the Court. As set forth above, Mr. Al-Kassar meets the criteria set forth
in 1B1.13 and is eligible for compassionate release.
      In United States v. Modica, 2020 US Dist. LEXIS 37483 (SDCA 2020) the
court very recently granted released to a 77 year-old man serving a life sentence
whose medical condition was similar to Monzer Al-Kassar’s, and who was also
mistreated in prison. The Modica court stated:

            “Before passage of the FSA, the Sentencing Commission limited
      ‘extraordinary and compelling reasons’ to four scenarios…One of those

                                          10
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 11 of 31




      scenarios applies here. Specifically, 1B1.13 cmt n. 1(B) provides that
      ‘extraordinary and compelling reasons’ exist where a defendant ‘(i) is at
      least 65 years old; (ii) is experiencing a serious deterioration in physical or
      mental health because of the aging process; and (iii) has served at least 10
      years or 75 percent of his or her term of imprisonment, whichever is less….
             ***
             Defendant meets these criteria. He is 77 years old and he has served at
      least 10 years of his term of imprisonment. He also has a well-documented
      history of serious deterioration in physical and mental health which is age-
      related. He is enrolled in a general chronic care clinic, and presents several
      age-related conditions, including ‘benign prostatic hypertrophy,’ ‘mild-to-
      moderate degenerative disc disease,’ and ‘some decrease in memory.’ He
      was placed on suicide watch in December, 2018, after being assaulted. …
      These facts are not disputed, and are sufficient to show Defendant is
      experiencing serious deterioration in physical and mental health because f
      the aging process. Defendant has therefore presented extraordinary and
      compelling reasons in support of his motion.” Modica, supra, at 6-9.
      Similarly, in United States v. Cantu-Rivera, 2019 US Dist. LEXIS 105271
(SDTX 2019), the court also found that the defendant was eligible under the “Age
of Defendant” criteria (and granted the motion), stating, at 3:

             “Mr. Cantu-Rivera meets the age-related definition of extraordinary
      and compelling circumstances in USSG 1B1.13, comment (n.1(B)). He is 69
      years old, he is experiencing serious deterioration in physical health because
      of the aging process (arthritic conditions in multiple joints, cataracts,
      diabetes, prostate conditions), and he has served 30 years in prison.”

      In United States v. Davis, 2020 US Dist. LEXIS 40652 (DMD 2020), the

court likewise granted the application, stating:

            “The Court finds that Davis meets the definition of ‘extraordinary and
      compelling reasons’ as defined by USSG 1B1.13 Application Note 1.
      …[H]e is 79 years old and reports serious deterioration of his physical
      health. He has undergone three prostrate surgeries and has been diagnosed
      with benign localized hyperplasia of the prostate, among numerous other
      ailments. … The Bureau of Prisons classifies him as medical level II, which


                                          11
     Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 12 of 31




      requires chronic care. … Davis has served more than 10 years of his
      sentence…” Davis, supra, at 5-6
      Monzer Al-Kassar appears to have even more serious chronic health
conditions than the defendants in Modica, Cantu-Rivera and Davis– he has
diabetes (putting him at greater risk for Covid19), diabetic neuropathy,
hypertension, hyperlipidemia, and his severe degenerative disc disease, which has
made things very difficult for him. Mr. Al-Kassar was also assaulted in prison
twice, albeit years ago. More recently, as discussed below, in 2016, he was placed
in a “hot box” in FCI Terre Haute, which subjected him to extreme heat causing
him to pass out, and also subjected him to extreme noise, which has caused hearing
problems.
      Like the Modica, Cantu-Rivera and Davis defendants, based on his age, time
served and his several chronic health conditions, Monzer Al-Kassar meets the
criteria for “extraordinary and compelling reasons” set forth in 1B1.13.
      Motions Granted Based on COVID19 Risk
      Very recently, federal courts, including this one, have been granting
compassionate release motions (or otherwise acting to release people or keep them
released) based on the risk posed to particular defendants by the COVID19 virus.
United States v. Campagna, 2020 US Dist. LEXIS 54401 (SDNY March 27, 2020)
(55 year old man with compromised immune system granted compassionate
release); United States v. Edwards, 6-17-cr-00003 (WDVA April 2, 2020);
(compassionate release granted due to COVID19 risk and serious illness); United
States v. Rodriguez, 2:03-cr-271 (EDPA April 1, 2020); United States v.
Huneeus, 1:19-cr-10117, (D MA March 17, 2020 (Granting motion for reduction


                                         12
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 13 of 31




of sentence, finding that extraordinary and compelling reasons exists “in light of
the national state of emergency due to the global COVID-19 pandemic and
Hunneus’ unique health circumstances”); United States v. Copeland, No. 2:05-cr-
135-DCN (D.S.C. Mar. 24, 2020) (granting compassionate release to defendant in
part due to “Congress’s desire for courts to release individuals the age defendant is,
with the ailments that defendant has during this current pandemic”); United States
v. Perez, 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (releasing defendant
on bail due to the “heightened risk of dangerous complications should he contract
COVID-19”); United States v. Stephens, 2020 WL 1295155, (S.D.N.Y. Mar. 19,
2020) (releasing defendant on bail in light of “the unprecedented and
extraordinarily dangerous nature of the COVID-19 pandemic”); United States v.
Roman, 2020 U.S. Dist. LEXIS 53956, at *5 (S.D.N.Y. Mar. 27, 2020) ("COVID-
19 presents and unprecedented public health crisis"); United States v. Witter, No.
19-Cr-568 (SHS), 2020 U.S. Dist. LEXIS 53189, at *4 (S.D.N.Y. Mar. 26, 2020)
("Accordingly, defendant's risk of serious infection while in custody as a result of
his medical condition 'present[s] a unique combination of circumstances giving rise
to [a] situation[] that [is] out of the ordinary'"); United States v. Grobman, 18-cr-
20989 (SDFL Mar. 29, 2020) (releasing defendant convicted after trial of fraud
scheme in light of “extraordinary situation of a medically-compromised detainee
being housed at a detention center where it is difficult, if not impossible, for [the
defendant] and others to practice the social distancing measures which
government, public health and medical officials all advocate”); United States v.
Powell, 1:94-cr-316-ESH (Mar. 28, 2020) (granting unopposed motion for
compassionate release in light of COVID-19 and finding it “would be futile” to
                                          13
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 14 of 31




require defendant to first exhaust in light of open misdemeanor case); United
States v. Mclean, 19-cr-380 (D.D.C. Mar. 28, 2020) (“As counsel for the
Defendant candidly concedes, the facts and evidence that the Court previously
weighed in concluding that Defendant posed a danger to the community have not
changed – with one exception. That one exception – COVID-19 – however, not
only rebuts the statutory presumption of dangerousness, see 18 U.S.C. § 3142(e),
but tilts the balance in favor of release.”); United States v. Michaels, 8:16-cr-76-
JVS, (C.D. Cal. Mar. 26, 2020) (“Extraordinary circumstances may require relief
not otherwise available. Such is the case here… the Covid-19 virus and its effects
in California constitute ‘another compelling reason’” justifying temporary release
under § 3142(i).); United States v. Harris, No. 19-cr-356 (D.D.C. Mar. 26, 2020)
(“The Court is convinced that incarcerating Defendant while the current COVID-
19 crisis continues to expand poses a far greater risk to community safety than the
risk posed by Defendant’s release to home confinement.); United States v Garlock,
No. 18-CR-00418-VC-1, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020)
(citing “chaos” inside federal prisons in sua sponte extending time to self-
surrender: “[b]y now it almost goes without saying that we should not be adding to
the prison population during the COVID-19 pandemic if it can be avoided”); In re
Manrigue, 2020 WL 1307109 (N.D. Cal. Mar. 19, 2020) (“The risk that this
vulnerable person will contract COVID-19 while in jail is a special circumstance
that warrants bail.”); In re Request to Commute or Suspend County Jail Sentences,
Docket No. 084230 (N.J. Mar. 22, 2020) (releasing large class of defendants
serving time in county jail “in light of the Public Health Emergency” caused by
COVID-19); see also United States v. Avenatti, No. 8:19-cr-61 (C.D. Cal. Mar. 25,
                                          14
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 15 of 31




2020) (sua sponte inviting defendant to move for reconsideration of a just-denied
motion for release “[i]n light of the evolving nature of the Covid-19
pandemic”); United States v. Matthaei, No. 1:19-CV-00243-BLW, 2020 WL
1443227, at *1 (D. Idaho Mar. 16, 2020) (extending self-surrender date by 90 days
in light of COVID-19); United States v. Barkman, 2020 U.S. Dist. LEXIS 45628
(D. Nev. Mar. 17, 2020) (suspending intermittent confinement because “[t]here is a
pandemic that poses a direct risk if Mr. Barkman . . . is admitted to the inmate
population of the Wahoe County Detention Facility”); ; United States v. Kennedy,
No. 5:18-cr-20315, Dkt. No. 77 (Mar. 27, 2020) (post-plea presentence release of
defendant whose pretrial release was revoked because “the COVID-19 pandemic
constitutes an independent compelling reason” for temporary release and
“is necessary for Defendant to prepare his pre-sentence defense”.)
      In Copeland, supra, at 7, 9, the court granted the motion, stating, with regard
to the 73 year-old defendant with diabetes:

             “…Given defendant’s tenuous health condition and age, remaining
      incarcerated during the current global pandemic puts him at even greater risk
      for severe illness and possible death, and Congress has expressed its desire
      for courts to ‘use all available powers and authorities…to reduce the number
      of federal prisoners…’ especially to individuals like defendant. …
             …Therefore, the court grants defendant’s motion and modifies his
      total sentence to time served…”

      On April 1, 2020, in United States v. Rodriguez, supra, the court also granted

the motion, for a much younger (44 year-old) man with diabetes and hypertension,

largely due to the risk presented by COVID19, stating:



                                         15
Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 16 of 31




       “We are in the midst of an unprecedented pandemic. …People with
pre-existing medical conditions – like petitioner… - face a particularly high
risk of dying or suffering severe health effects should they contract the
disease.
       Mr. Rodriguez is … in year seventeen of a twenty-year mandatory-
minimum sentence for drug distribution and unlawful firearm possession…
Mr. Rodriguez has diabetes, high blood pressure, and liver abnormalities.
…He moves for a reduction of his prison sentence and immediate release
under the ‘compassionate release’ statute…
       For Mr. Rodriguez, nothing could be more extraordinary and
compelling that this pandemic. Early research shows that diabetes patients,
like Mr. Rodriguez, have mortality rates that are more than twice the overall
mortality rates [from COVID 19]…
       These statistics – which focus on the non-prison population – become
even more concerning when considered in the prison context. Prisons are
tinderboxes for infectious disease. The question whether the government can
protect inmates from COVID-19 is being answered every day, as outbreaks
appear in new facilities. …I reach the inescapable conclusion that Mr.
Rodriguez must be granted compassionate release.
       ***
       I conclude that (1) the Court may independently assess whether
‘extraordinary and compelling reasons’ exist; (2) the COVID-19 pandemic –
in combination with Mr. Rodriguez’s underlying health conditions… -
constitute ‘extraordinary and compelling reasons’ that warrant a reduction;
(3) Mr. Rodriguez is not a danger to his community; and (4) the factors
under 3553(a) favor reducing Mr. Rodriguez’s sentence…
       ***
       Given Mr. Rodriguez’s vulnerability to COVID-19, prison is a
particularly dangerous place for him. … Indeed, Congress and the
Department of Justice are increasingly recognizing the danger of COVID-19
outbreaks in prison and encouraging steps to release some inmates. …
       ***
       …FCI Oakdale, a BOP facility in Louisiana, recently ‘exploded with
coronavirus’ cases, leading to the death of an inmates and positive test
results for thirty other inmates and staff. See
www.washingtonpost.com/national/an-explosion-of-coronavirus-cases-
cripples-a-federal-prison-in-louisiana/2020/03/29/75a465c)-71d5-11ea-
85cb-8670579b863d_story.html …
       ***


                                  16
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 17 of 31




             Mr. Rodriguez has now served the lion’s share of his sentence. But his
      sentence did not include incurring a great and unforeseen risk of severe
      illness or death. For this reason I will grant Mr. Rodriguez’s motion for a
      sentence reduction, I will sentence him to time served…” Rodriguez, at 1-3,
      13, 15-17, 23-24, emphasis supplied.


      As with the defendants in Rodriguez and Copeland, Mr. Al-Kassar is at

extreme risk from the virus, based on his age and medical conditions, and the

Court should grant this motion for that reason.

Letters of Support

      Several people have written letters in support of release for Monzer Al-

Kassar. Roger Stavis, Mr. Al-Kassar’s appeal attorney, wrote a letter about how

much he has suffered not being able to see his family for so long, stating:


              “…I represented co-defendant, Felipe Moreno-Goday, at his joint trial
      with Monzer Al Kassar… and represented both men on their joint appeal… I
      have read the report prepared by Bryan Kurtz, N.D., addressing the myriad
      of health problems plaguing Al Kassar.
              While I cannot speak to those health problems, I can perhaps
      enlighten the Court with regard to the emotional toll that imprisonment has
      taken on both Al Kassar and his family. …I have visited with the family in
      Spain on several occasions. For the first few years of Al Kassar’s
      incarceration, his brother, Ghassan Al Kassar, assumed the role of the family
      leader. Unfortunately, he passed away around 2010. Leaving the family
      adrift. While all families suffer from the incarceration of loved ones, the
      suffering of the Al Kassar family is particularly acute … because they have
      never and can never visit him in prison. …
              …[This] has also had an extreme impact on Al Kassar. Cut off from
      his family in a maximum security prison, he is doing the ‘hardest time’
      imaginable. When I last saw Al Kassar at FCI Estill… toward the end of
      2010, he appeared to have aged tremendously. While at that point he had
      been incarcerated for just 3 years…he has now suffered through 13 years of
                                         17
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 18 of 31




      incarceration. Without the succor of family visits, suffering from various
      ailments, and with the specter of Coronavuris hanging over him… the
      prognosis for this 74 year-old inmate is bleak indeed.
            …While Al Kassar had lived in various other countries in his life, one
      country in which he had never set foot was the United States. And it is here
      where he remains incarcerated without being able to see his loved ones. It is
      a harsh penalty indeed… I would respectfully request that Your Honor look
      favorably upon his application.” (Exhibit “E” at 1-2, emphasis supplied)
      Spanish Attorney Sara Martinez Lumbreras wrote about Mr. Al-Kassar’s
condition seven years ago when she visited him, and how much worse it must be
now, stating:

             “…I met Mr. Al-Kassar 30 years ago, and I have dealt with him both
      professionally and also as a friend. …
             ***
             …[T]he most important thing now is to get a reduction of Monzer’s
      sentence because he is suffering in a terrible way. I went to visit him 7 years
      ago in South Carolina (FCI Estill) and even then I could see with my eyes
      how he has changed. He lost a lot of weight and he looked much older. I can
      only imagine how he looks now.
             For more than 10 years he wasn’t able to have any visits from his
      family. Monzer lost two brothers and a sister during this time. His son and
      three daughters have never been able to visit him. I think this has been even
      more difficult for him than his long sentence.
             Monzer has had excellent behavior in prison. …He is very old now
      and has problems with his back, which are very painful, and this makes it so
      he can’t exercise. He also has problems with his blood sugar, and has high
      blood pressure as well.
             Please try to have some charity for someone who will be 80 years
      [old] soon. … He doesn’t have connections with any terrorist groups. He
      only wants to go home to be with his family…” (Exhibit “E” at 3)

      Monzer Al-Kassar’s wife, Raghdaa Habbal, and four adult children, who

currently live in Spain, wrote a group letter about how hard it has been not to even




                                         18
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 19 of 31




be able to visit him, and how much they want for him to be released to Syria,

stating:

             “…We would like to speak …about … [what] we are facing for the
      past 12 years without Monzer Alkassar, a husband, a wonderful dad. …My
      daughter Monawar Alkassar, the eldest daughter, is facing a melancholic
      depression due to the shock of his arrest and now facing mental illness for
      not seeing her dad [for] 11 years, her situation is critical. … We haven’t seen
      him for 11 years and we have tried to get American visas… the American
      Embassy has not given us a real answer… Haiffa and myself Raghdaa tried
      to go … in 2009 to go to his trial … we got detained in Newark airport for
      three days, we weren’t treated well… We… are now speaking out because
      we know he is sick and [we] would like to see him in his last days… We
      know he has a cane, has eyesight problems and has trouble walking…
      …[H]e is 75 years old and still has another 15 years to go which we doubt
      he will live for that long… We as a family are asking you to have mercy on
      us and try to help us bring him home to his beloved country Syria… …[W]e
      are suffering without him, we believe a person should always get a second
      chance in life… He has lost a lot of family members during the 12 years…
      …[S]peaking to him for 15 mins twice a week is very stressful and when he
      does not call we all panic… this is not the way to live life…” (Exhibit “E” at
      4)
      Mr. Al-Kassar’s former employee, Assuman Munyantore Nyampeta, wrote
about how well he treated him, and how much he and his family are suffering,
stating:
             “I was [the] chief employee for Alkassar’s family for 17 years till the
      day of his arrest. I became like a family member.
             Mr. Monzer Alkassar treated me and his [other] employees with
      dignity, love and pride. … His hands [were] always being extended to the
      poor, and, the ones who needed help. He was a real man for his family and
      others!
             His wife and his great children … [have] suffered and [are] still
      suffering a lot of mental and physical problems, from prohibiting them to
      enter the U.S.A. to visit him. …[H]is health [has been] deteriorating … in
      the last few years. Now, he is walking with a cane and has so many serious
      illness[es] for an old man of 75.


                                         19
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 20 of 31




             I ask you from the heart of my heart to consider giving him a second
      change… for him to be able to see his loved ones and to live with his family
      [for] whatever time [he has] left…” (Exhibit “E” at 5)
      The Smolders family of the Netherlands, who became close to Mr. Al-
Kassar when they lived in Spain, wrote that they had been able to visit him
recently, and were upset to see his condition, stating:

             “…We have … known Alkassar and his great family for many years.
      Alkassar is a real Gentleman, … respected by the Spanish people for his
      kindness, help to poor people, and for many other human aspects. …
             Last month (July 2019) we came … for one week to visit him after we
      heard of his serious health issue, when his direct family was not allowed to
      visit him for the last 12 years… …We were choked and sad to see him with
      very bad health issue, and not being able to walk and supported by cane.
             …He remained steadfast, morally, with all the suffering and hard
      conditions… adding the loss of two brothers and two sisters during his
      incarceration [and] his great children, who are suffering and worried for not
      seeing him again. We trust in God and your compassion for Alkassar [so he]
      could spend whatever days he has left with his family.” (Exhibit “E” at 6)

      Reginald Falice also wrote in support of his friend, Monzer Al-Kassar,

stating:

             “…I’ve known Al Kassar for more than several years now.
      …RECIDIVISM will not be an issue, with him.
             …Al Kassar has earned a rightful access to whatever benefit(s)
      offered by … Congress [the First Step Act.]
             Al Kassar is over 74 … with medical conditions which prove
      debilitating… Kassar relies on support of a cane. Complicating his wellness
      are disorders with high blood pressure, diabetes…
             ***
             May the reader(s) of these words move .. to provide a redemption to
      one deserving of relief…” (Exhibit “E” at 7)




                                          20
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 21 of 31




      Dr. Kees Jan Kuilwijk, an attorney who took an interest in Mr. Al-Kassar’s

case, wrote a lengthy letter in support of release, which gave his opinion on the

underlying case, as well as discussing Mr. Al-Kassar’s family. He stated:

             “I am writing as a friend of Mr. Assuman Munyantore… Through
      him, I became aware of Mr. Al-Kassar’s legal troubles. As an attorney, I
      took a professional interest in the case.
             By way of introduction, I was a partner at a US law firm, Steptoe &
      Johnson for well over a decade. During those years… I was involved in a
      number of cases in which you have been asked to render judgment, for
      example Motorola Credit Corp. v. Uzan. It is a small world indeed. In that
      particular case, I was asked… to chase Uzan assets in Europe that were
      bought with Motorola money.
             I guess Mr. Al-Kassar’s case has worked its way through the cogs and
      gears of the legal system, and that he has no appeals left. At this time, it is
      essentially a case about human rights, in the broad sense of the term.
             …I understand Mr. Al-Kassar’s request is mainly based on medical …
      changes in his situation.
             ***
             Arms brokers merely organize and facilitate transfers in military
      equipment. They do not manufacture arms and they do not use them…
             ***
             In February of this year, CNN reported that Saudi Arabia and its
      coalition partners have transferred American-made weapons to Al Qaeda-
      linked fighters, Salafi militias, and other factions…Some of America’s
      ‘beautiful military equipment,’ as President Donald Trump once called it,
      has been, ‘passed on, sold, stolen or abandoned in Yemen’s state of chaos…’
             In his first year in office, President Trump has earnestly played the
      role of salesman-in-chief for United States arms manufacturers….
             ***
             Mr. Al-Kassar … has been attacked and tortured several times; while
      awaiting his extradition to the U.S. in Spain and also in a U.S. prison. His
      own family is not allowed to visit him.
             ***
             …The visitation restriction imposed upon Mr. Al-Kassar’s family is a
      cruel and unusual confinement condition…
             ***


                                         21
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 22 of 31




            …When a judge and jury send a man to prison, they punish more
      people than just one; people who are clearly innocent of any crime.
            ***
            Mr. Al-Kassar’s incarceration has affected his family in an enormous
      way. It has basically destroyed their lives. One of his daughters is suffering
      from serious mental issues because of it. …
            ***
            At this point in time, Mr. Al-Kassar’s case is about whether the
      sentence which was handed down is (still) just in light of his deteriorating
      health and whether there might be compelling reasons to release him.
            ***
            The media often portrays Mr. Al-Kassar in a negative light…
      However the stories I know.. paint a different picture. For instance, I am
      deeply involved in the Rwandan community, my wife is Rwandan Tutsi and
      a genocide survivor. I have encountered so many people in this community
      who have benefitted from Mr. Al-Kassar’s efforts to obtain a visa for them to
      be able to stay and work in Spain. …
            ***
            I respectfully ask you to grant Mr. Al-Kassar’s request for
      compassionate release. …” (Exhibit “E” at 8-15, emphasis supplied; see also
      Exhibit “C” at 32-33, medical records where Mr. Al-Kassar discusses being
      attacked in Spain and in the US prison.)
      Gail Gray, one of Mr. Al-Kassar’s attorneys, wrote a letter in 2016 about his
having been held in a “hot box” at FCI Terre Haute, where he suffered from
extreme heat, causing him to faint, and causing his mental state to deteriorate
greatly. She stated:

             “I saw Monzer on Thursday, 27 October 2016. I was shocked.
             I did not recognize him. He was not the same man I had visited… just
      a few months ago. Now he is gaunt and pale with bags under his eyes and
      looks to have lost at least 20 pounds….
             He reported a tiny, windowless concrete cell, blisteringly hot from
      deliberate proximity to prison heat pipes and a floor so hot he couldn’t stand.
      …He recalled fainting and, upon waking, praying to stay alive long enough
      to see his loved ones once more…



                                         22
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 23 of 31




             In addition to box torture, Monzer was subjected to earsplitting sound
      torture, another practice that causes suicide, severe sleep deprivation, and
      unrelenting disruption of sensory perception…
             When Monzer was finally removed from the isolation chamber at FCI
      Terre Haute, he was shackled and transported to Marion in a box barely big
      enough to contain the chair he sat in. …By the time he arrived he couldn’t
      even state his own name or stand without assistance. …
             The deliberate and prolonged proximity to the sweltering heat pipes
      and the deafening noise of the prison generators has compromised Monzer’s
      long-term health. His hearing, his sight, and his balance are all impaired…”
      (Exhibit “E” at 16; see also Exhibit “C” at 31, where this incident was
      mentioned.)
      Finally, Isabelle Coutant Peyre, another of Mr. Al-Kassar’s attorneys, also
wrote in support of his release, stating:

             “Being one of Mr. Monzer Al-Kassar’s attorney[s], registered in Paris
      bar and specializ[ing] in international law… I write…regarding the
      extraordinary and compelling reasons for reducing the sentence of my client.
             ***
             I knew Mr. Monzer Al Kassar for many years. I was his lawyer
      [opposing] his extradition to the U.S.A. and for being tortured in Spain
      before being sent to America. Since then, I had been following his case and
      …I am aware of the ‘New First Act for Reduction of Sentence’.
             ***
             He is 75 years old now, spent more than 12 years in prison, and his
      health is very bad… I am aware he suffers …because of …several discs
      degenerations… [and] severe diabetes…
             ***
             I ask you to consider giving him a second chance to live his
      [remaining] time with his loved ones who [were] stopped from visiting him
      for the last 12 years. …” (Exhibit “E” at 17-18)
      Prison Record and Environment
      Monzer Al-Kassar has an excellent record – he has successfully completed a
multitude of programs and classes over the years and his disciplinary record, while
not completely clean over the years, shows no recent infractions. (2019 Male

                                            23
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 24 of 31




Custody Classification Form and Individualized Reentry Plan – Program Review,
attached as Exhibit “F.”)
      Mr. Al-Kassar successfully completed at least thirty classes over the years,
including human language; European Civilization; Persian; nutrition; infectious
diseases; Health and many more. (Exhibit “F” at 2) He also served as a tutor in the
English Department at FCI Terre Haute. (Exhibit “F” at 4)
      The Reentry Plan noted that Mr. Al Kassar was a chronic care case, with a
medical hold and other medical restrictions. (Exhibit “F” at 3)
      While undersigned counsel has not been able to obtain all of the relevant
records, upon information and belief, he hasn’t had any disciplinary violations
since 2016, and the 2016 charge only involved him giving another inmate some
commissary supplies.
      As noted above, Mr. Al-Kassar’s time in prison has been very difficult for
him. He was assaulted after his arrest in Spain; assaulted again after arriving here
in 2008; and then he suffered greatly from being placed in the “hot box” isolation
unit at FCI Terre Haute in 2016.
      Even worse, unlike most inmates, he has not been able to see any of his
immediate family for the past 12 years. Monzer’s wife and children have never
been able to visit him because they could not obtain US visas to do so. This has
been heartbreaking both for him and for them, and has contributed to his eldest
daughter’s serious mental illness.
      Finally, given the current Covid19 outbreak, Mr. Al-Kassar is at great risk.
As noted above, given Mr. Al-Kassar’s age and serious medical problems, as well


                                          24
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 25 of 31




as his imprisonment, his likelihood of surviving the virus, should he contract it, is
much lower than for the general population.
      Mr. Al-Kassar Poses no Danger
      USSG 1B1.13(2) states that the court must find that the defendant “is not a
danger to the safety of any other person or to the community, as provided in 18
USC 3142(g).” 18 USC 3142(g) contains three factors for the court to consider in
this regard: “1) the nature and circumstances of the offense charged; 2) the history
and characteristics of the person, including character, physical and mental
condition, family ties, employment, financial resources, past conduct, criminal
history and drug and alcohol abuse; and 3) the nature and seriousness of the danger
to any person or to the community that release would impose.”
      In Modica, supra, the court found that defendant did not present a danger
despite some concerns in that regard, stating:

             “1. Nature and Circumstances of the Offense Charged
             …While defendant’s statement to the government informant about
      ‘wanting to kill’ another informant is of concern… Defendant has no history
      of committing … acts of violence. …The nature and circumstances of the
      offense charged do not reveal a propensity for violence or danger to others.
             2. History and Characteristics of the Person
             …While he is a repeat offender, his time in prison is characterized by
      many years of counseling and coursework designed for self-improvement,
      general education and vocational training. …
             ***
             Defendant has numerous family ties, including family members who
      will provide for him. …
             ***
             3. Nature and Seriousness of Danger Posed by Release
             …Defendant’s health has declined significantly, as discussed.
      …Defendant will either be removed to Mexico or paroled into the United
      States – where family awaits in both locations. …

                                          25
     Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 26 of 31




            ***
            On balance, the foregoing factors weigh heavily in favor of
      Defendant. The Court finds Defendant is not a danger to the safety of any
      person or to the community upon release.” Modica, supra, at 10-13

      In Spears, supra, the court likewise found the defendant didn’t pose a danger

to the community, despite his extensive (and violent) criminal history, and his

having possessed guns as part of a large drug conspiracy. The court stated:

             “The government argues that Spears in a danger because the crime of
      conviction was a large drug conspiracy, he possessed guns during the drug
      conspiracy, … he was investigated in 1978 for tax evasion and offered a
      man $500 to burn down an IRS agent’s home in the evening… and was then
      convicted of conspiracy to commit murder, for which he was sentenced to 25
      years, he was convicted in 1990 (after being released early from the sentence
      for the murder conspiracy conviction) of possession of a controlled
      substance, and after he was released he became part of the instant drug
      conspiracy. The government argues that Spears’ age and medical condition
      do not render him ‘so incapacitated’ that he could not resume his former
      criminal conduct. The government notes that when Spears was in his fifties,
      he was a leader of a major drug conspiracy.
             The Court recognizes that the underlying offense involved controlled
      substances of great volume… The Court further considers Spears’ past
      violent conduct… The Court also considers, however, that Spears most
      recent controlled substance conviction is more than 19 years old… The
      Court also acknowledges the significant family and community support
      awaiting Spears if he is released.
             In light of the age of Spears’ previous convictions, Spears’ age [76]
      and Spears’ physical and mental condition, the Court does not find that at
      this time Spears poses a significant risk to the community.” Spears, supra, at
      12-14, emphasis supplied.

      Similarly, in Fai, supra, the court stated:

            “The Court is persuaded that Mr. Wong does not present a danger to
      the community in his current state, and that any conceivable danger would
      be easily mitigated by supervision conditions. First, Mr. Wong is frail, he
      requires a walker and can barely eat on his own. … Second, any remote
                                          26
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 27 of 31




      possibility of dangerousness will be further diminished because Mr. Wong
      will be released to the custody of his family. …” Fai, supra, at 10
      In contrast to the defendants in Modica and Spears, Mr. Al-Kassar has no
criminal history (see PSR, Page 24.) Unlike the defendants in all three of those
cases (Mondica, Spears and Fai) Mr. Al-Kassar was never involved in violent acts
or threats of violence. He was an arms dealer caught in a DEA sting operation and
convicted of trying to sell arms to the FARC, which was at that time a designated
foreign terrorist organization. As stated by this Court, his goal was to make money,
not to support terrorism.
      At this point, like the defendants in the above cases, Mr. Al-Kassar is elderly
and frail, and simply wants to be with his family for his remaining years. He will
be deported to Syria where, upon information and belief, he will be joined by his
wife and children, who have been suffering without him, and who are very worried
about his health. This Court should find that he does not pose a danger to the safety
of any person or to the community.
      The 18 USC 3553(a) Factors Support Release
      Consideration of the applicable factors from 18 U.S.C. §
3553(a), as also required by § 3582(c)(1)(A), leads to the conclusion that
reduction at this time of Mr. Al-Kassar’s term of imprisonment to the time already
served is warranted. In short:

         (a) The “characteristics of the defendant,” § 3553(a)(1), now include his
painful and incurable medical conditions, as well as his very high risk of dying
from COVID19 in prison.



                                         27
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 28 of 31




         (b) Service of nearly 13 years imprisonment fully reflects the seriousness
of the offense, and satisfies the need to provide just punishment and to afford
adequate deterrence, particularly because service of a sentence while suffering
physical pain and other ailments inflicts more punishment in a shorter period of
time. In United States v. McGraw, 2019 US Dist. LEXIS 78370 (SDIN 2019), the
court stated, at 15-16:

              “…Mr. McGraw has served much of his sentence while seriously ill
      and in physical discomfort. This means that his sentence has been
      significantly more laborious than that served by most inmates.”
      In addition, Mr. Al-Kassar’s time incarcerated was made even more difficult
by the fact that he was assaulted twice, and mistreated by being placed in the
torturous “hotbox” in 2016. He also suffered greatly by not being able to see his
wife or children for the past 12 years, and now he risks death from a virus.
         (c) Being 74 years old, Mr. Al-Kassar’s age places him in the class of
prisoners least likely to recidivate. USSC, The Effects of Aging on Recidivism

Among Federal Offenders (Dec. 2017), available at
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2017/20171207_Recidivism-Age.pdf; United States v. Modica, supra,

at 15. His physical condition makes any recidivism very unlikely. Moreover, he
will be deported to Syria upon release. Based on these circumstances, the need to
protect the public from further crimes is fully addressed.

         (d) Consideration of providing needed medical care in the most effective
manner suggests release rather than continued incarceration. This is particularly


                                         28
      Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 29 of 31




true at this time when prisoners are at great risk from the coronavirus. The virus is
already spreading quickly in federal prisons and if Mr. Al-Kassar is exposed to it,
his risk of death is very high, given his age and medical conditions. For this reason
alone, he should be released.
        (e) Given all the facts and circumstances discussed herein, particularly the
fact that he is not likely to survive the full 30-year sentence, a reduction in
sentence is not inconsistent with the need to avoid unwarranted sentencing
disparities. As stated in United States v. Bellamy, 2019 US Dist. LEXIS 124219
(DMN 2019), at 19, “…any disparity resulting from a reduced sentence is not
unwarranted given the special circumstances he faces in prison as a result of his
health and age.”
        (f) Finally, upon consideration of the overall statutory command that all
sentences, while sufficient to achieve the objectives identified in subsection (a)(2),
are not “greater than necessary,” 18 U.S.C. § 3553(a), the sentence of

imprisonment in this case should be reduced to time served for extraordinary and
compelling reasons, allowing Mr. Al-Kassar to be deported to Syria. See McGraw,
supra, at 16 (stating that based on the defendant’s age and health considerations,
further incarceration would be greater than necessary.)
      Other Cases Where Compassionate Release was Recently Granted
      In addition to the cases cited above, where the motions for release were

granted, there are many other recent cases where courts have granted
compassionate release applications based on age and medical conditions. United
States v. Ebbers, 2020 US Dist. LEXIS 3746 (SDNY 2020); United States v. Gray,
                                           29
     Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 30 of 31




2019 WL 4572816 (SDIN 2020); United States v. York, 2019 US Dist. LEXIS
119768 (EDTN 2019); United States v. Beck, 2019 US Dist. LEXIS 108542
(MDNC 2019); United States v. Perez, 2020 U.S. Dist. LEXIS 45635 (D KS
2020); United States v. Johns, 2019 US Dist. LEXIS 107850 (DAZ 2019); United
States v. Karr, 2020 US Dist. LEXIS 27149 (EDKY 2020); United States v. Sotelo,
2019 US Dist. LEXIS 135051 (EDPA 2019); United States v. Schmitt, 2020 US
Dist. LEXIS 2832 (NDIA 2020); United States v. Gasich, 2019 WL 4261614
(NDIN 2019); United States v. Wolcott, 2:08-cr-00013 (MDTN 2020.)

                                CONCLUSION

      For the foregoing reasons, this Court should reduce Monzer Al-Kassar’s

sentence to time served based on extraordinary and compelling reasons of the risk

posed by COVID19, as well as due to his age and health as provided in USSG

1B1.13 Application Note 1(A) and (B).

      Dated: April 3, 2020

                                      Respectfully submitted,

                                      Kathy Manley
                                      KATHY MANLEY
                                      Attorney for Monzer Al-Kassar
                                      NDNY Bar Roll No. 105730
                                      26 Dinmore Road
                                      Selkirk, NY 12158
                                      (518) 635-4005 (phone and fax)
                                      Mkathy1296@gmail.com




                                        30
Case 1:07-cr-00354-JSR Document 184-1 Filed 04/03/20 Page 31 of 31




                                31
